USCA11 Case: 20-13271    Date Filed: 09/09/2021     Page: 1 of 2



                                                          [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-13271
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 4:20-cv-10058-KMM

JONATHAN HAIM,
JESSICA HAIM,
BETTINA HAIM,

                                                          Plaintiffs - Appellants,

                                 versus

MONROE COUNTY,
a charter county of the State of Florida,
MONROE COUNTY BOARD OF COUNTY COMMISSIONERS,
MONROE COUNTY SHERIFF'S OFFICE,
RICK RAMSAY,
in his capacity as Sheriff of Monroe County,
HEATHER CARRUTHERS,
in her capacity as Mayor of Monroe County, et al.,

                                                         Defendants - Appellees.
                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                          (September 9, 2021)
           USCA11 Case: 20-13271            Date Filed: 09/09/2021       Page: 2 of 2




Before WILSON, ROSENBAUM and HULL, Circuit Judges.

PER CURIAM:

       After careful review of the record and with the benefit of the parties’ briefs

and their supplemental briefs, we conclude that the Appellants have shown no

reversible error in the district court’s order, dated August 17, 2020, granting

Appellees’ motions to dismiss and dismissing Counts II and III of Appellants’

complaint as moot in light of the rescission of the Appellees’ directives.1

       AFFIRMED.2




1
 Appellants’ opening brief does not address the district court’s dismissal of Count I of the
complaint for lack of standing, and therefore Appellants have abandoned any argument as to that
issue. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014).
2
 Because our decision disposes of all of the issues in this appeal, it has been removed from the
September 24, 2021, oral argument calendar.
                                                2